DETAILED ACTION
Status of the Claims
Claims 1, 3-4, 7, 9, 15-21, 25-26, 28, 52-53, and 55-71 are currently pending.
Claims 20-21, 25-26, and 28 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1, 3-4, 7, 9, 15-19, 52-53, and 55-71 are examined herein.
The following Office Action is in response to Applicant’s communication dated 03/22/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election of Group I (claims 1, 3-5, 7, 9, 15-19, and 52-71) in the reply filed on 09/26/2018 is acknowledged. Because applicant did not distinctly and 
Claims 20-21, 25-26, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 09/26/2018.
Applicant’s election of the following species are acknowledged:
Applicant elects the species of label as DNA label
Applicant elects the species of binding molecule as a binding molecule that associates with, recognizes, and/or binds to a marker molecule specific for a given cell or cell type
Applicant elects the species of binding molecule as a ligand

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Brix et al., Shen et al., and Kivioja et al.
Claims 1, 3-4, 7, 9, 15-19, 52-53, and 55-71 are rejected under 35 U.S.C. 103 as being unpatentable over Brix et al. (U.S. PGPub 2010/0168390 A1, published 07/01/2010, of record) in view of Shen et al. (WO 03/031591 A2, cited in IDS of 12/10/2018, of record), further in view of Kivioja et al. (Nat. Meth., 2012, (9)1:72-76, of record).
Regarding claims 1 (in part), 9, 15-16, 52, and 58, Brix teaches a composition for analysis of a cell population, the composition comprising two or more sets of detection molecules, wherein each of the detection molecules of a set comprising: 
at least two identical binding molecules (e.g. MHC molecules as per the MHC Multimers
a multimerization domain coupled with each of the at least two identical binding molecules, wherein each binding molecule is coupled to the multimerization domain via a separate connector molecule (e.g. covalently or non-covalently as per para 0051, 0091-0095, 0242-0243, etc.), and wherein said multimerization domain is dextran (e.g. as per para 0044, 0051, 0055-0056, 0086, 0093, etc.) or streptavidin (e.g. as per para 0042, 0051, 0056, 0200, 0207, 0213, 0220, etc.), wherein said binding molecules associate with, recognize and/or bind to a marker molecule specific for a given cell or cell type (e.g. as per para 0039).
Regarding claims 7 and 18, Brix teaches the above, wherein said binding molecules associate with, recognize and/or bind to a cluster of differentiation (CD) molecule (e.g. MHC molecules bind CD8+ and CD4+ T-cells, as per para 0025).
Regarding claims 17, 55-56, and 61, Brix teaches the above, wherein said multimerization domain comprises streptavidin and said binding moieties and/or label comprises biotin (e.g. as per para 0053, 0091-0095, 0196-0197, and 0242).
Regarding claim 19, Brix teaches that the binding molecules can be CD1d (e.g., as per para 0066).
Regarding claims 52 and 55, Brix teaches the above, wherein coupling of label to the multimerization domain can be done using avidin/streptavidin and biotin (e.g. as per para 0053 and 0195-0197).
Regarding claim 56, Brix teaches the above, wherein the multimerization domain comprises streptavidin and the labels comprise biotin (e.g. as per para 0042, 0051, etc.).
claims 1, 3-4, and 59, and wherein the barcode region of the nucleic acid label consists of 3 to 30 nucleotides, as set forth in claim 57.
Regarding claim 1(in part), 3-4 and 59, Shen teaches multiplexed immuno-PCR detection molecules (e.g. Fig. 6 and at least para 0007-0008) comprising binding molecules (e.g. specific for cell surface proteins as per Fig. 6 and para 0011, 0016-0018, 0080, and 0127) coupled with DNA labels comprising barcode regions which correspond to the binding molecule flanked by primer binding annealing sites (e.g. barcoded tags are termed “oligonucleotide ID” tags by Shen, being designed with primer binding sites for PCR amplification, as per Fig. 8, and para 0011, 0018-0027, and 0113-0116, and each different binding molecule is uniquely identified by a “unique identifier sequence of the oligonucleotide ID tag” and is used as an identification code for the particular binding molecule, and can be quantitative as per para 0080). Shen teaches in para 0110 that the nucleic acid label (termed “unique identifier nucleotide sequence” by Shen) “may range in length from 10-1000 nucleotides (nt), or basepairs, usually from prima facie case of obviousness exists.  Further, Shen teaches the specific length of about 75 nucleotides in all of Examples 1-6.  
Regarding claim 57, Shen teaches that the barcode region consists of 3 to 30 nucleotides (e.g. about 20 nucleotides in Examples 1-6).
Regarding claim 60, Shen teaches the above, wherein each nucleic acid label is sufficiently distinct from other nucleic acid labels in said composition to allow specific identification of a given nucleic acid barcode, such that said individual nucleic acid labels are distinguishable from each other (e.g. as per para 0108 and Examples 1-6, whereing the labels can be distinguished by real time PCR and/or hybridization to a microarray).
Regarding claim 62, Brix teaches the above, wherein the two or more binding molecules are anti-target molecules capable of binding lymphocytes (e.g. “marker molecules recognizing specific proteins unique for different lymphocytes”, as per para 0322).
Regarding claim 63, Brix teaches the above, wherein the binding molecules of at least one of said two or more sets are capable of binding a T cell receptor (e.g. “MHC multimers can be used to detect T-cells and/or TCR's in a sample by binding specific TCR's in a given sample” as per para 0309).
Regarding claim 64, Brix teaches the above, wherein the binding molecules of at least one of said two or more sets are selected from the group consisting of MHC MHC Multimers section of para 0040-0044).
Regarding claim 65, Brix teaches the above, wherein the binding molecules of at least one of said two or more sets are capable of binding a B cell receptor.
Regarding claim 66, Brix teaches the above, wherein the binding molecules of at least one of said two or more sets are antibodies or antibody fragments capable of binding a cell surface marker.
Regarding claim 67, Brix teaches the above, wherein the cell surface marker is selected from the group consisting of cluster of differentiation (CD) markers CD1-CD364 (e.g. as per para 0224).
Regarding claim 68, Brix teaches the above, wherein the binding molecules are selected from the group consisting of peptides, proteins, antigens, MHC molecules, and MHC-like molecules (e.g. MHC molecules as per the MHC Multimers section of para 0040-0044).
Regarding claim 69, Shen teaches the above, wherein said nucleic acid label further comprises an annealing region (e.g. primer binding sites as per Fig. 8).
Regarding claim 70, Brix teaches the above, wherein said binding molecules of each of said two or more sets associate with, are recognized by, and bind to T cell receptors of specific T cells or T cell populations (e.g. as per para 0054 and/or 00307-0309).
claim 71, Brix teaches the above, wherein said binding molecules of each of said two or more sets associate with, are recognized by, and bind to B cell receptors of specific B cells or B cell populations (e.g. as per para 0625).
However, Brix in view of Shen is silent on the explicit limitation of the nucleic acid label having “ii) a random nucleotide region”, as set forth in claim 1.
Regarding claim 1 (in part), Kivioja teaches introducing random nucleotide regions to labeling nucleic acids (e.g., termed “unique molecular identifiers” or UMIs, as per the Abstract and p. 72).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the MHC multimers as per Brix in the immuno-PCR of Shen.  One of ordinary skill in the art would have been motivated to do so since Brix teaches that MHC multimers are useful due to their specificity for T-cells and subsets thereof (e.g. as per para 0039-0049 and 0638+) and that their MHC multimers can be used for flow cytometry, ELISA-like assays, and antigen specific T-cell labeling (e.g. as per para 0054-0055), Brix acknowledges the need for sensitivity (e.g., in detecting rare T-cells, as per para 0045).  Also, Brix specifically states in para 0410 “[t]hus, if several different MHC multimers with different labelling compounds are present, it is possible simultaneously to identify more than one specific receptor, if each of the MHC multimers present a different peptide”, 
  In turn, Shen teaches that immuno-PCR is much more sensitive than fluorescence-based assays, for example, in ELISA and cell-labeling assays (e.g. as per Shen Fig. 6 and para 0007-0008).  Therefore, the skilled artisan would have been 
Further, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to utilize a random sequence in the nucleic acid label as per Kivioja for absolute and/or relative quantification in the assays of Shen.  One of ordinary skill in the art would have been motivated to do so since while Shen discloses sequencing of PCR-amplified identification tags (e.g. as per para 0022-0023) by measuring frequency of amplified ID tags or addition of a known amount of reference target to the sample, Kivioja discloses an improved and more accurate method of quantification that allows for multiplexing, is not prone to errors associated with amplification bias, and does not require the use of an added reference or standard (e.g. as per the Introduction of Kivioja).  
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
The 03/22/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at pages 9-11 assert that “claim 1 is directed to compositions comprising two or more sets of detection molecules, wherein each set 
The remarks then state “claim 1 is directed to a composition for analysis of a cell population, wherein the sets of barcodes correspond to binding molecules that recognize and/or bind to a marker molecule specific for a given cell or cell type of the cell population. This feature is neither disclosed nor suggested by Shen or the other references.”  In response, it is noted that Brix teaches (as detailed above) MHC multimers and as per para 0309 of Brix: “MHC multimers can be used to detect T-cells and/or TCR's in a sample by binding specific TCR's in a given sample. In general T-cells can be detected as individual cells or as populations of cells”, noting that T cell receptors (TCRs) are reasonably marker molecules for a given T cell type.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639